Mitchell, J.,
dissenting. I am unable to concur with my brethren in the conclusion arrived at by them in this case. I think that the defendant, as a redemptioner under his judgment lien, was required to pay the amount bid by plaintiff on both execution sales. Our stat*437utes governing redemptions from execution and mortgage sales are exceedingly defective. In certain cases a purchaser at such sales might use another lien held by him as a club to deter other creditors from redeeming, and thus get the property for the amount of his bid, and still hold the debt secured by such other lien-as an unsatisfied personal demand against his debtor. The statute iñakes no provision for giving notice to subsequent redemptioners of liens held or acquired by a purchaser or prior redemptioner, other than the one under which the latter had purchased or redeemed. I think this court was perhaps influenced by a consideration of these defects or omissions to give an erroneous construction to-the statute in the case-of Pamperin v. Scalan, which my brethren think controls this case. I never felt entirely confident that the decision in that ease was correct. Subsequent reflection only increased my doubts, and my investigation of the present case has convinced me that it was erroneous. My reasons for this change of views are briefly these:
The statute itself will not admit of the construction put upon it in that case. So far as concerns the question now under consideration, the statute regulating redemptions from mortgage sales, and that regulating redemptions from execution sales, are in substance the same. Gen. St. 1878, c. 66, § 324, reads: “If no such redemption [that is, by the judgment debtor, his heirs or assigns,] is made, the senior creditor may redeem within five days after the expiration of said year, and each subsequent creditor within five days after the time allowed all prior lienholders as aforesaid, by paying the amount aforesaid, [that is, the amount required to be paid by the judgment debtor,] “and all liens 'prior to his own held by the party from whom such redemption is made.” I think that the provision (and the whole of it) as to what a creditor must pay in order to redeem, applies to all creditors — the senior as well as subsequent creditors; that the statute means just what it says; that any creditor, be he the senior or a subsequent one, must, in order to redeem, pay all liens prior to his own held by the party from whom the redemption is made. Hence, I think the suggestions made in Pamperin v. Scanlan, (p. 350,) that the senior creditor “can redeem by paying simply the amount for which the property was sold *438and interest,” and that “it is only tbe subsequent or successive re-demptioners wbo are required to pay, in addition to this, all liens prior to their own held by the party from whom the redemption is made,” are mere interpolations, for which there is no warrant in the text of the statute. The language of the statute will not admit of any such construction.
A consideration of the object of giving a party the right to redeem, and of the rules governing the equity of redemption as it existed independent of statute, confirm the views here contended for. The object of giving the right to redeem is to enable a party having an interest in the property to remove an encumbrance prior to his own, and thus make his own interest beneficial. Hence it was only those who had a subsequent or subordinate interest in the property who had the equity of redemption, and it was only from encumbrances prior to his own, and which might cut out his own, that a party could redeem. A person could not redeem from an encumbrance subsequent to his own, because it could never prejudice him; and the act of a man’s redeeming from himself was unheard of, because a senseless and useless act. Moreover, the rule of equity which required a party who filled a bill to redeem, to pay all liens prior to his own, held by the party from whom he sought to redeem, is a familiar one. Now, while the right of redemption after sale is a purely statutory right, which depends wholly upon the statute, yet it is to be presumed that the law-makers, in framing the statute, understood and had in mind these familiar principles, and designed, as far as circumstances would permit, to follow the analogies of existing rules governing the equity of redemption; and in requiring a creditor who redeemed “to pay all liens prior to his own, held by the party from whom the redemption is made,” I think they had in mind the rule of equity referred to. There was an additional reason, too, why a creditor who redeemed should, under the statute, be required to pay all liens prior to his own, held by the party from whom he redeemed. Such a redemption does not annul the sale, but operates as an assignment to the redemptioner of the right acquired under such sale. Hence, if not paid at the time of redemption, all these liens would be entirely cut off.
*439An examination of the history of a similar statute in the state of California, and of the decisions of the courts of that state, under it, tends very strongly to support the construction of our own statute now contended for. Vandyke v. Herman, 3 Cal. 295; Knight v. Fair, 9 Cal. 117; Sharp v. Miller, 47 Cal. 82.
It may be suggested that the decision in Pamperin v. Scanlan has become a law of property, and therefore, even if erroneous, should stand. There is some force in this suggestion, and generally such a consideration should be controlling. But I am satisfied that the doctrine laid down in that case will work mischievously, and will, in many cases, as in the present ease, make the statute a puerile absurdity; for if there be any reason why the plaintiff, who purchased at the execution sales on both the first and second judgments, was required to redeem from himself, on the sale under the execution on the first judgment, in order to prevent his interest acquired under the other execution sale from being cut off by a redemption by de-fendent under a third judgment, I have failed to discover it. What benefit could such an idle act be to anybody ? The decision in Pamperin v. Scanlan has been so recently rendered that it is not probable that it has been followed to any great extent as a rule of property. But such a decision is necessarily retroactive, and applies to redemp-tions made before, as well as those made since, it was made. Therefore, the evils to result from allowing it to stand will probably be greater than those that will follow from its being overruled. My judgment is that it should be promptly overruled. It can work no hardship to defendant, because his attempted redemption was made before the decision of that case, and hence he cannot urge that he was misled by it.